Citation Nr: 1646061	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-30 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating greater than 20 percent for herniated nucleus pulposus, post-operative, of the thoracolumbar spine.

2. Entitlement to an initial rating greater than 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Drummer


INTRODUCTION

The Veteran served on active duty in the United States Navy during the Vietnam Era from January 1968 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2016, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge (VLJ).  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims for increased ratings must be remanded for further development to make an informed decision, and to ensure they are afforded every due consideration.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015); see also Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2015).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). 

At his August 2016 hearing, the Veteran testified that his service-connected lumbar spine condition has worsened since his last VA examination in February 2012.  See Hearing Transcript, page 9.  Additionally, the Veteran and his representative challenged the adequacy of the February 2012 VA examination on the basis that the report did not reflect the conversation the Veteran had with the VA examiner.  Id. at 17.  The Veteran asserted that the February 2012 VA examination report does not explain the degenerative arthritis and/or spurs that was reflected in his radiology reports.  Further, he testified that in October 2011, his private medical doctor, based on MRI reports, diagnosed him with two herniated discs.  Id. at 10.  

Given that more than four years have passed since the February 2012 VA examination, the Board finds that a new examination is required to fully and fairly evaluate the Veteran's service-connected low back disorder with associated left lower extremity radiculopathy.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

1. Make arrangements to obtain the Veteran's complete treatment records from Appalachian Orthopaedic Associates, dated from October 2011 forward. 

2. Make arrangements to obtain the Veteran's treatment records from the Mountain Home VA treatment facility, dated from July 2013 forward.

3.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination(s) of his herniated nucleus pulposus, post-operative, of the thoracolumbar spine with left lower extremity radiculopathy.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

The examiner should use the appropriate Disability Benefits Questionnaire (DBQ) to assess the severity of the Veteran's service-connected low back disorder and left lower extremity radiculopathy.  All symptoms and clinical findings associated with this condition(s) must be reported in detail.

With respect to the thoracolumbar spine, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report must include a complete rationale for all opinions and conclusions reached.

4.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




